Deceased, Appellant, v. Realty Co., Inc., Respondent. Order, Supreme Court, New York County, entered on March 8, 1973, directing a new trial on the issue of damages only unless the plaintiff stipulates to a reduction of the jury verdict from $400,000 to $225,000, unanimously modified, on the law and the facts, to the extent that a new trial is directed, with Supreme Court costs and $60 costs and disbursements of this appeal to abide the event, unless the plaintiff-appellant within 20 days of service upon her by respondent of a copy of the order entered hereon, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict to $300,000 and to the entry of a judgment in accordance therewith. If the plaintiff-appellant consents to the reduction, the order as so modified is otherwise affirmed, without costs and without disbursements. While we agree with the trial court that the jury award of damages was not justified by the evidence, the sum of $300,000 is more in accord with fair and just compensation to the widow and children for the pecuniary injuries resulting from the decedent’s death. Concur — Kupferman, J. P., Murphy, Tilzer and Lane, JJ.